Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 02/16/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Status of Claims
Applicant’s amendment amended claims 1-10. Claims 1-10 are pending and have been rejected as follows. 

Response to Amendment
The objection to claim 6 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(a) rejection(s) of claims 1-10 are withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(b) rejection(s) to claims 1-10 are withdrawn in view of the amendments to the claims.
The 35 U.S.C. 101 rejection of claims 1-10 is maintained.
The 35 U.S.C. 103 rejection(s) of claims 1-10 are maintained. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant argues that “Claim 1 includes the limitation that "a product is manufactured by the person or the robot performing the jobs, through the plurality of processes included in the assembly line." The subject matter of claim 1 is related to a product manufacturing and resolves the technical problem stated in the specification as "in the line balancing in which the operation time of a robot is extended due to the jobs assigned thereto, there are times when the actual total cost of the assembly line increases ([0007])". Therefore, the subject matter of claim 1 is not an abstract idea such as a mathematical concept, a mental process or a method of organizing human activity.” (Remarks P. 6). Examiner finds this argument unpersuasive. The limitation referenced by Applicant is descriptive of the functions of the method performed by the line balancing apparatus finding that any actual manufacturing of the product by the person is outside of the claimed system which includes “a line balancing apparatus and a robot”, the claims being directed to the determination of the line balancing assignments for a person positioned on the assembly line that is merely performed by the general purpose computer/”apparatus”, the aforementioned “wherein” being within the “wherein the line balancing apparatus comprises a processor that executes a process comprising:” and thus is merely descriptive of the optimization/simulation environment and the data being analyzed. Therefore, the claimed limitation is found to be further part of the abstract idea itself of solving an optimization problem to determine an optimal line balancing, i.e. a solution to a business problem of determining line balancing that reduces cost (Spec: [0004], [0022]). 
Applicant submits that “the robot is tied to interact with other elements of the claim and to perform a function, thereby being integrated into a practical application in compliance with 2019 PEG” (Remarks P. 7). Examiner respectfully disagrees. As amended the claims now recite the output line balancing assigning jobs to the person or robot in the alternative and it is not required by the scope of the claims that the output line balancing assign jobs to the robot to be performed. 
Applicant argues that the output "line balancing" improves the relevant technology of the "system" that includes "a line balancing apparatus and a robot" to manufacture a product, which is described in the specification, paragraph [0007], as the technical problem to be solved. In other instead of the robot such that the use of the robot, and corresponding cycle time, is reduced (Application No.: 15/636,240”searching for a line balancing that includes a combination of jobs assigned to the process to which the person or the robot is positioned, by solving an optimization problem a condition of which is that the calculated evaluation value becomes minimized so as to, as a consequence, reduce a cycle time of a process to which the robot is positioned”).  As described in the Specification [0021]: “In this way, by obtaining a combination in which the jobs7 Docket No. PFJA-17027-USJ1 and J2 are assigned to the workers 21B to 21D to the extent possible, the line balancing apparatus 1 performs such line balancing by which the operation time (cycle time Ta) of the robot 21A can be held down and thus the running cost of the robot 21A can be reduced.”. Such assignment of jobs to a person in order to reduce the cycle time/cost of the robot being a solution to a business problem, not a technical one, and part of the abstract idea itself. 
Applicant argues that “Amended claim 1 recites the integrated practical application also described in the specification to improve use of the robot in the assembly line, namely "reduce a cycle time of a process to which the robot is positioned; ... the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product." In other words, amended claim 1 is not per se directed to a mathematical concept but applies a mathematical concept to the relevant recited technology, namely the recited system that manufactures a product, and claim 1 is not per se directed to organizing human activity or a mental process, but any such mental process is integrated into a practical application of improving the relevant technology and overcomes abstractness in accordance with 2019 PEG, Step 2A, Prong 2.” (Remarks P. 8). Examiner finds this argument unpersuasive. As described above, the amended claims recite searching for a line balancing that assigns a combination of jobs to the robot in the alternative, the “wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product” being contingent on the combination of jobs assigned in the output line balancing and thus because 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection of claims 1-10 is maintained. 

Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive and/or moot in view of the revised rejections below. 
Applicant argues that the combination of Rekiek in view of Costanza fails to teach or suggest the claims because “Rekiek is silent on the claim 1 scenario of "calculating, ... an evaluation value which, when the jobs are assigned to the person positioned to the process, indicates a difference between a cycle time of the process and the takt time; ... searching for a line balancing that includes a combination of jobs assigned to the process to which the person or the robot is positioned ...; and outputting the searched line balancing, wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product." (Remarks P. 8-9). Examiner respectfully disagrees. Rekiek clearly describes optimizing an assembly line that manufactures products by solving an optimization problem that searches for optimal task and resource, i.e. worker or robot, assignments to stations of the assembly line and outputting the resulting optimized solution including a list of resources and for each station the corresponding list of tasks and mode, i.e. Manual, robotic or automatic, (Rekiek: P.468: Fig. 1; P.469: Fig. 2;  Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product. Tasks are accomplished by a group of workers, machines or robots. After a lapse of time called cycle time, the conveyor moves, thus positioning each product in front of the next station in the line. The product previously at the last station is finished and leaves the line”; P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line”; P. 480: Table 3, col.2,¶2: “(2) Generate all valid resources combinations for each station”; P.474:c.1,¶3: “some operations have to be fixed on a given station (control station, paint station, etc.) and no additional operation can be added to it, (2) linked operations: a set of operations must be grouped on the same station but additional operations can be added”; P. 478 Fig. 12-13 and col. 2: “6. Mapping phase (phase  3) The optimization module yields a logical-layout of the line. The GGA solution contains the following information: cycle time, the number of stations; for each station: the process time, a list of tasks, their mode, order as well as their position; a list of resources”) and thus clearly teaches a person or a robot being assigned to jobs/”tasks” and positioned to stations/ “processes” of the assembly line [to manufacture a product].
Furthermore, although Rekiek clearly teaches both workers and robot resources assigned to perform manufacturing tasks in the assembly line, Examiner further notes to Applicant that as amended the claims merely recite the assignment of jobs to a person or a robot in the alternative and thus only one type of resource is required to be evaluated and assigned to jobs within the output line balance as a result of the searching. Therefore, the recited “wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product”, being contingent on the alternative where the line balance searches for jobs assigned to the process of the robot, is not required by the scope of the claims when the line balance includes “a combination of jobs 
	For at least these reasons, Applicant’s arguments are unpersuasive and the claims remain rejected under 35 U.S.C. 103 as described in detail below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“receiving, via an input unit, line balancing condition information that includes first information about a person or the robot positions to a process, among a plurality of processes, included in an assembly line, second information about jobs assigned to the process and third information of a takt time indicating an upper limit for the assembly line” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “receiving, via an input unit, line balancing condition information that includes first information about a person or the robot positions to a process, among a plurality of processes, included in an assembly line, second information about jobs assigned to the process and third information of a takt time indicating an upper limit for the assembly line” in claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an system and method for formulating and solving an optimization problem to determine line balancing, i.e. calculating optimal resource management and job assignment for an assembly line. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-5) and  “method” (claims 6-10). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 6:
Receiving…line balancing condition information that includes first information about a person or the robot positioned to a process, among a plurality of processes, included in an assembly line, second information about jobs assigned to the process and third information of a takt time indicating an upper limit for the assembly line, and  
job information about whether the robot has an ability for a job and about a job time required for the job, 
wherein a product is manufactured by the person or the robot performing the jobs, through the plurality of processes included in the assembly line; (bold emphasis added) (finding that any actual manufacturing of the product by the person is outside of the claimed system which includes “a line balancing apparatus and a robot”, the claims being directed to the determination of the line balancing assignments for a person positioned on the assembly line that is merely performed by the general purpose computer/”apparatus”, the aforementioned “wherein” being within the “wherein the line balancing apparatus comprises a processor that executes a process comprising:” and thus is merely descriptive of the optimization/simulation environment and the data being analyzed )
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the person positioned to the process, indicates a difference between a cycle time of the process and the takt time; 
searching for a line balancing that includes a combination of jobs assigned to the process to which the person or the robot is positioned, by solving an optimization problem a condition of which is that the calculated evaluation value becomes minimized so as to, as a consequence, reduce a cycle time of a process to which the robot is positioned; and 
outputting the searched line balancing,
wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product. (the aforementioned limitation merely being an intended use of the robot and output line balancing, i.e. the robot performing the jobs, e.g. automatically controlling the robot, is not within the scope of the claims, instead the broadest reasonable interpretation of the claims include outputting the results of the analysis which include an indication that a robot is to perform the jobs according to the line balancing/schedule, and such performance of the jobs by the robot could be due to user instruction/manual control outside of the scope of the claims; further finding that the claims are directed to searching for a line balancing that assigns a combination of jobs to the process, and the jobs are assigned to the positioned robot in the alternative (“searching for a line balancing that includes a combination of jobs assigned to the process to which the person or the robot is positioned…” and “wherein a product is manufactured by the person or the robot 
Dependent claims 2-5 and 7-10 recite the same or similar abstract idea(s) as parent independent claims 1 and 6 with merely a further narrowing of the abstract idea(s) to particular types of data and constraints used to solve for the optimal line balancing and reciting additional calculations performed as part of the abstract idea(s), specifically:
In claims 2 and 7: wherein the line balancing condition further includes a sequence constraint indicating a constraint condition regarding a sequence of jobs assigned to processes included in the assembly line, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs satisfying the sequence constraint.  
In claims 3 and 8: wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, and a family number that for a job in a branching sequence and is inherited for a job in a merging sequence, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.  
In claim 4 (and similarly in claim 9): wherein the searching searches for the line balancing where the cycle time of the process is within the takt time, and when the cycle time is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in a process.  (Examiner notes that the “changing positioning of a robot to another process” or “switching from the robot to a person in the process” is part of the “searching”/solving of the optimization problem and thus are changes in the variables considered in the solving/simulation of line balance alternatives)
wherein the calculating further calculates, when the jobs are assigned to the robot positioned to the process, a degree of difficulty in execution of the jobs by the robot, and the solving further solves an optimization problem a condition of which is that the calculated degree of difficulty is minimized.  

 	The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations directed to searching/solving an optimization problem to determine a line balancing that minimizes the difference between cycle time and takt time to reduce cycle time as described above, are found to correspond to the categories of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” because the claims clearly recite the determination of constraints, calculating of values, and searching/solving of an optimization problem which are clearly mathematical concepts;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” because the “receiving” of the input variables, “calculating” of an evaluation value, and “searching” including “solving” the optimization problem for line balancing are observations, evaluations, and/or judgments performed mentally and/or using pen and paper; and/or
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the searching for an optimal line balancing, i.e. job assignment and resource management for an assembly line, is part of the business management and/or commercial activity.
Step 2A – Prong 2: The claims are found to clearly be directed to 
The claims recite the additional elements of: “A line balancing apparatus … wherein the line balancing apparatus comprises a processor that executes a process” (claims 1-5), “A line balancing method in which a computer executes a process” (claims 6-10), and “a processor” (claim 6), and “receiving, via an input unit,…” data (claims 1 and 6), which merely amount to generic computer structure (Specification [0060]-[0062]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore the aforementioned elements fail to integrate the abstract idea into a practical application. 
“a robot” (claim 1) which is merely recited as being a part of the system in addition to the general purpose computer but performs no active function within the scope of the claims and thus fails to integrate the abstract idea into a practical application as it merely attempts to limit the abstract idea to a particular field of use of determining line balancing and assigning jobs to workers or robots of an assembly line, (MPEP 2106.05(h)). Finding that the other recitations of “robot” throughout the claims is merely descriptive of the data being analyzed, results calculated, and/or intended use of the results, e.g. “wherein the robot is to perform jobs assigned in the output line balancing to manufacture a product” (claim 1 and 6). Examiner further finds that the assignment and performance of jobs by the robot is recited in the alternative and thus it is not required that the output line balancing indicate any assignment of jobs to be performed by the robot. Instead the claims are directed to a line balancing apparatus, i.e. general purpose computer, that determines the line balancing that includes “a combination of jobs assigned to the process to which the person or the robot is positioned” in order to reduce the cycle time of the robot, e.g. assigning tasks to the person instead of the robot such that the use of the robot is reduced (or eliminated) and the corresponding cycle time of the robot is reduced (Spec: [0021]: “In this way, by obtaining a combination in which the jobs7 Docket No. PFJA-17027-USJ1 and J2 are assigned to the workers 21B to 21D to the extent possible, the line balancing apparatus 1 performs such line balancing by which the operation time (cycle time Ta) of the robot 21A can be held down and thus the running cost of the robot 21A can be reduced.“), the performance of the jobs by the person itself being outside of the scope of the claimed system, and similarly the robot is merely “positioned” on the assembly line but performs no active function within the scope of the claims. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea and attempts to limit the abstract idea to a particular field of use/technological environment of line balancing for an assembly line including robots and workers, and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f), (h)).
	Claims 1-10 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek et al. “A multiple objective grouping genetic algorithm for assembly line design”, Journal of Intelligent Manufacturing, 12, 467-485 (2001) (hereinafter “Rekiek”) in view of
Costanza US 6198980 B1 (hereinafter “Costanza”).
Claims 1 and 6,
Rekiek teaches: A system comprising: a line balancing apparatus and a robot, wherein the line balancing apparatus comprises a processor that executes a process comprising: / A line balancing method in which a computer executes a process comprising: (Rekiek: P. 483:c.1,¶3: computer-aided tool is that it allows to try a lot of different combinations for a lot of different sets of data”; P.479:c.1,¶2: “Figure 14 shows a “virtual” line resulting from RP, automatically built in the AUTOMOD software”; P. 467:c.1-2: “Tasks are accomplished by a group of workers, machines, or robots”; Fig. 13: Relationship between the real architecture of the line and its representation: showing an assembly line with “robot”, “automatic station”, and “manual station”)
Receiving, via an input unit, line balancing condition information that includes first information about a person or the robot positioned to a process, among a plurality of processes, included in an assembly line (Rekiek: P.469: Fig. 2; P.467:c.1-c.2: “The Assembled product takes shape gradually, starting with one part (usually called the base part). The remaining parts being attached at the various stations the product visits. An assembly line is a sequence of stations, connected together by a material handling system. Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product. Tasks are accomplished by a group of workers, machines or robots. After a lapse of time called cycle time, the conveyor moves, thus positioning each product in front of the next station in the line. The product previously at the last station is finished and leaves the line”; P.468:c.2,¶4: “Preparation: The designer introduces its input data (tasks, resources, constraints, preferences, etc.)”; P.472:Fig. 3, c.1,¶1: “an equipment database which yields the features of the different resources (cost, reliability, process time, occupied area)”; P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks”; P. 480: Table 3, col.2,¶2: “(2) Generate all valid resources combinations for each station”)(finding that the “processes” as described in Applicant’s disclosure include processes A-D depicted as process “stations” having multiple “jobs”/tasks as part of the station Fig. 2-3, [0024], as similarly taught by Rekiek as described above, noting at least: P.467:c.2,¶1 “Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product”, P.468 Fig. 1; P.474:c.1,¶3: “some operations have to be fixed on a given station (control station, paint station, etc.) and no additional operation can be for each station: the process time, a list of tasks, their mode, order as well as their position; a list of resources”), 
second information about jobs assigned to the process (Rekiek:P.469: Fig.2; P.468:c.2,¶4: “Preparation: The designer introduces its input data (tasks, resources, constraints, preferences, etc.)”; P. 472:c.1,¶1: “for each task”; P.471:c.2,¶4: “Once the product and the existing resources of the enterprise have been analyzed, a set of assembly plans are proposed as well as the possible resources to accomplish each task. The preparation data and especially the equipment selection step yields a set of equipment which can perform a given set of operations”; P.469:c.1,¶3: “Given a set of tasks…find: an assignment of the tasks to stations along the line”), and 
third information of a takt time indicating an upper limit for the assembly line (Noting Applicant’s specification: [0004]: “a method is known for finding such assignment in which the total job time (cycle time) of the persons and the robots remains within the time limit (takt time) set according to the production schedule and the total cost is the smallest”, in other words the takt time is the desired time and cycle time is the actual time that corresponds to the line balancing) (Rekiek: P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”) , and 
job information about whether the robot has an ability for a job and about a job time required for the job [, using a processor] (Rekiek: P. 472:c.1-c.2: “Process time”, Fig. 2, Table 1 on P. 473; P.473-474: “Availability: The availability of an equipment is defined as the relative total time that it is available for use”, “Incompatibilities between equipment: Another element one should take into account is the possible incompatibility between some equipment…The matrix l is taken into account when selecting equipment to be allocated to a station”, Grouping preferences for HAL: Three possible methods for each operation are considered (manual, robotic and automated). The compatibility between the different modes yields a set of dissociative constraints (manual tasks cannot be grouped with robotic or automated ones).”,; P.479:c.2,¶1-P.480:c.1,¶1: “Table 3 presents the possible resources to accomplish each task as well as the operating mode (M: manual, R: robotic and A: automated) associated to each piece of equipment. For instance, task 1 can be performed with one of the three equipment [0, 1, 2], 0 corresponding to a manual operator, whilst 1 and 2 are automated FGs”, Table 3; P. 472:col.1,¶1: “an equipment database which yields the features of the different resources (cost, reliability, process time, occupied area,”, “Process time: The estimation of the process time of an elementary task is far from being simple”; P. 473:Table 1);
Wherein a product is manufactured by the person or the robot performing the jobs, through the plurality of processes included in the assembly line; (Rekiek: P.468: Fig. 1; P.469: Fig. 2; P.467:c.1-c.2: “The Assembled product takes shape gradually, starting with one part (usually called the base part). The remaining parts being attached at the various stations the product visits. An assembly line is a sequence of stations, connected together by a material handling system. Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product. Tasks are accomplished by a group of workers, machines or robots. After a lapse of time called cycle time, the conveyor moves, thus positioning each product in front of the next station in the line. The product previously at the last station is finished and leaves the line”; P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line”; P. 480: Table 3, col.2,¶2: “(2) Generate all valid resources combinations for each station”; P.474:c.1,¶3: “some operations have to be fixed on a given station (control station, paint station, etc.) and no additional operation can be added to it, (2) linked operations: a set of operations must be grouped on the same station but additional operations can be added”; P. 478 Fig. 12-13 and col. 2: “6. Mapping phase (phase  3) The optimization module yields a logical-layout of the line. The GGA solution contains the following information: cycle time, the number of stations; for each station: the process time, a list of tasks, their mode, order as well as their position; a list of resources”), 
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the person positioned to the process…(Rekiek: P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.471:c.2,¶4: “The goal of this step is to determine a list of equipment to be used in order to minimize the total cost of the line”; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2: “The numbers in bold correspond to station loads exceeding the target cycle time. It means that for a grouping of operations on a station it was impossible to comply with the cycle time, even when choosing the fastest resource for each operation”; P. 482:Table 5 showing Balance and Cost values calculated; P.480:c.2:¶1-2; P.478:c.1:¶1-c.2:¶2: “The evaluation function for the MO-GGA is net flow computed for the associated MCDA problem, taking into account, the balance, the cost, the availability of the line. The solutions are compared to each other thanks to the flows, depending on the current population.”; P.476:Fig. 10) 
searching for a line balancing that includes a combination of jobs assigned to the process to which the person or the robot is positioned by solving an optimization problem a condition of which is that the calculated evaluation value becomes minimized so as to, as a consequence, reduce a cycle time of a process to which the robot is positioned [, using the processor]; (Rekiek: P.471:c.2,¶4: “The goal of this step is to determine a list of equipment to be used in order to minimize the total cost of the line”; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.480:c.1,¶5-c.2,¶2: “The cycle time constraint is complied with by observing that there is a minimal/maximal duration for each task.”;  P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time.”; P.469:c.2,¶1: “The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. – A maximal availability of the line is attained. – the work load is as balanced as possible among the stations.”, Fig. 2; P.472:Fig. 3; P.476:Fig. 10; P.477:c.1:¶2-3; P.478:c.1:¶1-c.2:¶2; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; p.477:c.2: “Merge and split: …In order to find a good balancing, one way is to merge the two manual stations and to split the automated one…Figure 11b represents the solution obtained after the merge and split procedure. Starting from two manual stations and one automated station, one has now one manual station and two automated ones. Regarding the balancing, the second solution is better than the first. The task moves of course have to respect the precedence constraint of the product. The hard constraint related to the operating modes is to be verified each time move is tried….The equipment used on the two stations in Fig. 11b is not the same as the resources allocated to the third station in Fig. 11a”, in other words moving the equipment to different work stations/processes of the assembly line as shown in Fig. 11; P.477:c.2,¶3-P.478:c.1,¶2: “Pressure difference:…It begins by finding a station exceeding the cycle time(the high pressure) as well as the station less filled (less pressure) (refer to Fig. 12a). The goal is to move the exceeding process time of the station the former station to fill the gap (idle time) on the latter. The operating mode and the precedence constraints of the tasks to move have to be verified”, in other words switching from automated to manual as shown in Fig. 11a-b and 12a-b; finding that Rekiek’s line balancing as a result of the merge and split analysis results in the automated station/process, which initially had a cycle/process time exceeding the desired cycle time, having it’s cycle/process time reduced as a result of balancing the tasks to the other, e.g. manual, process station(s);) (Noting Applicant’s specification: [0004]: “a method is known for finding such assignment in which the total job time (cycle time) of the persons and the robots remains within the time limit (takt time) set according to the production schedule and the total cost is the smallest”, in other words the takt time is the desired time and cycle time is the actual time that corresponds to the line balancing)
outputting the searched line balancing [, using the processor],  wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product. (Rekiek: P.468:c.2,¶4: “Mapping: The mapping allows the designer to analyze and test the results using a simulation package”; P.469: Fig. 2; P.478:c.2,¶3:”6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time –the number of stations; -for each station: the process time; a list of tasks, their mode, order as well as their position; a list of resources.”, Fig. 13; P.479:c.1,¶1-2: “The mapping phase helps the designed to make a first draw of the assembly line. Figure 14 shows a “virtual” line resulting from the RP, automatically built in the AUTOMOD software”; P.478: Fig. 13; P. 477:Fig. 11; P.479:c.2,¶1-P.480:c.1,¶1: “Table 3 presents the possible resources to accomplish each task as well as the operating mode (M: manual, R: robotic and A: automated) associated to each piece of equipment. For instance, task 1 can be performed with one of the three equipment [0, 1, 2], 0 corresponding to a manual operator, whilst 1 and 2 are automated FGs”; P. 467: describing determining assembly line design for a manufacturing process that includes workers and robots producing products) 
Rekiek fails to clearly and explicitly recite: 
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the person positioned to the process, indicates a difference between a cycle time of the process and the takt time [,using the processor]; (bold emphasis added)
Although Rekiek describes determining the optimum solution according to balance and cost constraints (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.478:c.1:¶1-c.2:¶2) including considering a cycle time objective (P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”) and calculating process times, indicating those that exceed the desired cycle time (P.472:c.1,¶1: “the desired cycle time”, Fig. 3), as well as calculating “Balance” values (P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2; P. 482:Table 5 showing Balance and Cost values calculated) and trying to find a solution that balances the line by minimizing the difference between the actual time and cycle time for each workstation/process (P.477:Fig.11), Rekiek fails to clearly articulate “calculating…an evaluation value which …indicates difference between cycle time…and takt time”.
Costanza however, in analogous art of manufacturing design and line balancing, clearly teaches:
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the person positioned to the process, indicates a difference between a cycle time of the process and the takt time [,using the processor]; (bold emphasis added) (Costanza: Fig. 6, 10; c.20:43-57:  The computerized mixed-model manufacturing design system 1 (see FIG. 1) calculates the number of resources required at each process to manufacture the set of products. In some embodiments, the term "resources" refers to individual machines or quantities of labor required for a process, i.e., operations, machines, pieces or people required to support the manufacture of products in each process. In the present exemplary embodiment, the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek’s system and method(s) for line balancing optimization as described above, to clearly include solving the optimization problem by minimizing a calculated evaluation value that indicates a difference between a cycle time and the takt time so as to reduce a cycle time of a process to which the robot is positioned in view of 
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek with the teachings of Costanza, as described above, in the same field of manufacturing line design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. ”; P.478:c.1:¶1-c.2:¶2; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.480:c.1,¶5-c.2,¶2: “The cycle time constraint is complied with by observing that there is a minimal/maximal duration for each task. The theoretical minimal (respectively maximal) number of stations is the sum of the duration of the fastest (respectively slowest) resource of each task over the cycle time.”; P.481:c.1:¶1; P. 481:c.2:¶2; P. 482:Table 5; P.477:Fig.11; P. 480: Table 3) describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration various objectives and constraints including cycle time for line balancing and Costanza (at least: Abstract; Fig. 6, 10; c.9:20-26; c.20:43-57; c.28:27-50) describing optimizing mixed-model manufacturing line design by balancing resources, including people and machines, and operations according to the actual cycle time and the operational/desired cycle time or takt time, the results of the combination were predictable (MPEP 2143 A).

Claims 2 and 7,
Rekiek/Costanza teach all the limitations of parent claims 1 and 6 as described above. 
Rekiek further teaches: wherein the line balancing condition further includes a sequence constraint indicating a constraint condition regarding a sequence of jobs assigned to processes included in the assembly line, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs satisfying the sequence constraint.  (Rekiek: P.472:c.1,¶1-2: “for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been completed”, Fig. 3, 4; P.469: Fig. 2, c.1,¶3: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: - the resources to be allocated to each task, among the possible ones; - an assignment of the tasks to stations along the line, so that: no precedence constraint is violated”)

Claim 4 and similar claim 9,
Rekiek/Costanza teach all the limitations of parent claims 1 and 6 as described above. 
Rekiek further teaches: when the cycle time is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in the process.  (Rekiek: p.477:c.2: “Merge and split: …In order to find a good balancing, one way is to merge the two manual stations and to split the automated one…Figure 11b represents the solution obtained after the merge and split procedure. Starting from two manual stations and one automated station, one has now one manual station and two automated ones. Regarding the balancing, the second solution is better than the first. The task moves of course have to respect the precedence constraint of the product. The hard constraint related to the operating modes is to be verified each time move is tried….The equipment used on the two stations in Fig. 11b is not the same as the resources allocated to the third station in Fig. 11a”, in other words moving the equipment to different work stations/processes of the assembly line as shown in Fig. 11; P.477:c.2,¶3-P.478:c.1,¶2: “Pressure difference:…It begins by finding a station exceeding the cycle time(the high pressure) as well as the station less filled (less pressure) (refer to Fig. 12a). The goal is to move the exceeding process time of the station the former station to fill the gap (idle time) on the latter. The operating mode and the precedence constraints of the tasks to move have to be verified”, in other words switching from automated to manual as shown in Fig. 12a-b)
Rekiek fails to clearly describe:  
wherein the searching searches for the line balancing where the cycle time of the process is within the takt time,
Although Rekiek describes determining the optimum solution according to balance and cost constraints (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.478:c.1:¶1-c.2:¶2) including considering a cycle time objective (P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”) and calculating process times, indicating those that exceed the desired cycle time (P.472:c.1,¶1: “the desired cycle time”, Fig. 3) and changing modes, i.e. from robot to person in order to reduce the process time to be within the cycle time (P.477:c.2,¶3-P.478:c.1,¶2), as well as calculating “Balance” values (P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2; P. 482:Table 5 showing Balance and Cost values calculated) and trying to find a solution that balances the line by minimizing the difference between the actual time and cycle time for each workstation/process (P.477:Fig.11), Rekiek fails to clearly articulate searching for a line balancing “where the cycle time is within the takt time”
Costanza however clearly further teaches: 
wherein the searching searches for the line balancing where the cycle time of the process is within the takt time, when the cycle time is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in the process. (Costanza: Fig. 6, 10; c.21:15-24:  The actual cycle times for each product at a process will be dependent on the work performed on that product model. Consequently, the demand weighted average cycle time at a process may deviate significantly from the takt time. Alternatively, adjusting the amount of resources required may occur at either the process level, prior to grouping processes into cells, or at the cell level. A resource multiplier is used to scale the amount of resources required in order that the takt time If at step 453 the time index is outside of the range bounded by LTV and UTL, then the designer/operator may perform any of a number of mitigating steps, including those identified in block 456. These mitigating actions in step 456 include reducing the work content time per task 457, modifying the production time 458, reducing moves or step times 459, building inventory in upstream operations 460, identifying overlap times 461, redesign processes or products 462, or identify additional resources 463. For example, if the time index exceeds the UTV, then process improvements, or reduction or elimination of move or setup times may be made that will reduce the work content time of the process, thereby reducing the actual cycle time. Overlapping machine times, labor times, or machine/labor times will also reduce the work content time at a process. Additional actions that may be taken to make the actual cycle time approximately equal to the cell 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek’s system and method(s) for line balancing optimization as described above with respect to parent claim 1 and 6, to clearly include searching for a line balancing where the cycle time is within the takt time and when cycle time is not within the takt time, searching for a line balancing by switching robot positioning or switching from a robot to a person in view of Costanza in order to improve manufacturing line design by continuously balancing and refining line design thus eliminating WIP accumulation and idle processes (Costanza: c.3:54-c.4:3; C.2:53-62) and better define the resources needed and balance of the line (C.28:57-c.29:10) to ensure smooth product flow (c.20:43-57) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek with the teachings of Costanza, as described above, in the same field of manufacturing line design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. ”; P.478:c.1:¶1-c.2:¶2; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.481:c.1:¶1; P. 481:c.2:¶2; P. 482:Table 5; P.477:Fig.11; P. 480: Table 3) describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration various objectives and constraints including cycle time for line balancing and based on a station exceeding a cycle time determining/finding a line balancing by moving equipment to different Merge and split”, Fig. 11; P.477:c.2,¶3-P.478:c.1,¶2: “Pressure difference”, in other words switching from automated to manual as shown in Fig. 12a-b) and Costanza (at least: Abstract; Fig. 6, 10; c.9:20-26; c.20:43-57; c.28:27-50) describing optimizing mixed-model manufacturing line design by balancing resources, including people and machines, and operations according to the actual cycle time and the operational/desired cycle time or takt time, the results of the combination were predictable (MPEP 2143 A).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek/Costanza, as applied to parent claims 2 and 7 above, and further in view of
Takashi et al. JP 10-034499 A (hereinafter “Takashi”).
Claims 3 and 8,
Rekiek/Costanza teach all the limitations of parent claims 2 and 7 as described above. 
Rekiek/Costanza fail to clearly describe:
wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, and a family number that is incremented for a job in a branching sequence and is inherited for a job in a merging sequence,
the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.
Takashi however, in analogous art of assembly line management and planning, teaches: 
wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, (Takashi: Fig. 2 showing numbering assigned to the sequence of jobs/workstations in the process including consecutively numbering the steps, e.g. 1-1, 2-1,…n-1; [0029]FIG. 2 shows an overall image of a production line. The work object is first put into step 1 and is completed in step 2, step 3, and step in the final step. Here, a place where the work is performed in each step is called a work station. A working device, an assembly device and the like are installed in the work station, and the work station carries the work object by the transfer device. Although some of the production factories may be operated, assembled, and transported manually, they are not particularly and 
and a family number that is incremented for a job in a branching sequence and is inherited for a job in a merging sequence, (Takashi: Fig. 2 showing numbering assigned to the sequence of jobs/workstations in the process including branching from 1-1 to 2-1, 2-2, and 2-3 where consecutive numbering is assigned to jobs/workstations performing the same work, i.e. in the same “family”, e.g. 2-1, 2-2,…2-n; [0030]In some cases, a plurality of work stations may be provided and the same work may be performed in parallel. This is because the time required for the operation is different from one process to another, so that a process having a long time is parallelized and a residence waiting time generated in a process requiring a short time is shortened. For example, work stations 2 - 1,2 and - 2,2 - 3 may perform the same work corresponding to Step 2 in parallel.)) and
the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.  (Fig. 2, 12, 13; [0043]First, the information record is referred to from the ************* of the station 1-1 in order to clarify the contents of the work object (S 101) (S 2). Next, a search for an available free station in Step 2 is performed (S 3). Next, the existence of an empty station is judged (S104), branching to the station chosen when there was an opening is instructed (S105), and the information record of the work object of the tracking data file 19 concerned is moved to the branching instruction place station of the process 2 (S106).; [0052]FIG. 12 shows an example of the driving model data (1) to (3). Each of the models shown in FIGS. 5 a to 5 c changes the operation / non-operation of the work station in Step 2. The optimum model determination mechanism 162 executes a simulation in which an average value of the facility capability statistical information 13 is input sequentially for the models (1) to (3). ; [0055]FIG. 13 shows the result of the time simulation based on the operation history data and the operation model data (1) using the operation history data. Here, a measurement value of the operation history data 122 is simplified, and only one measurement value is shown for each work station. Therefore, the facility capability statistical information 123 is handled as the history data 122 itself.; [0056]As shown in in other words Takashi describes simulating and searching for the optimal model/assignments that minimizes the amount of time required from various models (Fig. 12) of the sequencing of jobs and workstations)
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the line balancing system and method(s) taught by Rekiek/Costanza, as described above with respect to parent claim 2 and 7, to include searching assignments of jobs based on matching a sequence including a generation and family number by combining the solving of an optimization function to determine optimal assembly line design taught by Rekiek/Costanza with the selection of work assignment based on a defined sequencing model having assigned numbering taught by Takashi, as described above, in the same field of assembly line optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (P.472:c.1,¶1-2: “for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been completed”, Fig. 3, 4; P.469: Fig. 2, c.1,¶3) describing optimizing the line balancing based on preference constraints, i.e. sequencing of tasks, and Takashi ([0059]-[0060]) describing simulating and searching for an optimal model/assignment that minimizes the amount of time required, the results of the combination were predictable (MPEP 2143 A).



 Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek/Costanza, as applied to parent claims 1 and 6 above, and further in view of
Toshihiko et al. JP 2004-355482 A (hereinafter “Toshihiko”).
Claims 5 and 10,
Rekiek/Costanza teach all the limitations of parent claims 1 and 6 as described above.
Rekiek/Costanza fails to describe: wherein the calculating further calculates, when the jobs are assigned to the robot positioned to the process, a degree of difficulty in execution of the jobs by the robot, and the solving further solves an optimization problem a condition of which is that the calculated degree of difficulty is minimized.  

Toshihiko however, in analogous art of assembly line evaluation, teaches: wherein the calculating further calculates, when the jobs are assigned to the robot positioned to the process, a degree of difficulty in execution of the jobs by the robot, and the solving further solves an optimization problem a condition of which is that the calculated degree of difficulty is minimized.   (Toshihiko: Abstract: “An evaluation chart is prepared for each unit operation (supply, chuck, assembly, attachment, connection) in manufacturing a product, and the product is manufactured using an automatic machine by sequentially answering questions. Code No. indicating the difficulty of unit work at the time And a penalty can be reached. Then, the code No. is set for each unit operation based on the evaluation chart. Is selected and input to the computer, the computer displays the input code No. Then, the manufacturing cost of the component is calculated based on the database, and is classified and displayed per unit work. Here, when a unit operation of a component whose cost is to be reduced is selected, the computer displays a reference case for improving the unit operation based on the database, and changes the design based on the reference case.”; [0010]: According to the first aspect of the present invention, the automatic machine is used by sequentially answering the question items in which the assembly work difficulty of the parts and the physical characteristics are hierarchically linked according to the evaluation chart and sequentially selecting the physical characteristics of the parts. Thus, it is possible to reach an index indicating the degree of difficulty of a unit operation when manufacturing a product.; [0026]: Here, a supply bias evaluation chart will be described as an example of the evaluation chart. FIG. 7 shows a supply bias evaluation chart. In FIG. 7, the supply bias evaluation chart associates the assembly work difficulty of a part with physical characteristics, such as the shape, size, packing, and supply form of the part in order, and finally shows a code indicating the difficulty of the supply work. No. And the question items are shown in order so as to reach the penalty coefficient. The penalty coefficient shown in this evaluation chart indicates that the smaller the number, the easier the manufacturing with an automatic machine.; [0042]: According to such an embodiment, the degree of difficulty of unit work when manufacturing a product using an automatic machine is shown by sequentially answering questions for hierarchically associating physical characteristics of parts with an evaluation chart. When the penalty coefficient, which is an index, is reached, improvement cases that are helpful for improving the penalty coefficient by selecting the unit work to be improved are displayed, which is effective in reducing manufacturing costs. It is possible to easily determine the design change of parts or the policy of replacing parts.; in other words describing determining degree of difficulty of the work performed by an automatic machine and attempting to reduce manufacturing costs by reducing/improving the penalty coefficient, i.e. degree of difficulty, when designing the manufacturing operation) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek/Costanza’s system and method(s) for line balancing optimization as described with respect to parent claims 1 and 6, to clearly include solving the optimization problem such that the calculated degree of difficulty is minimized in view of Toshihiko in order to improve manufacturing operation design by reducing manufacturing costs and penalty coefficients and to easily determine design changes and replacements and to accurately evaluate manufacturing costs (Toshihiko: [0042]; [0026]; Abstract) (see MPEP 2143 G).
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek/Costanza with the teachings of Toshihiko, as described above, in the same field of manufacturing operation design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (Rekiek: P.469: Fig. 2, c.1,¶3-c.2:¶1; P. 472: Fig. 3; P.473-474;  describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration availability, compatibility, and preferences for resource selection and grouping and Toshihiko (Abstract; [0042]) describing optimizing manufacturing operations by minimizing cost associated with unit work performed by a machine, the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takehara et al. US 20170308963 A1, Ming et al. US 20150286979 A1, Roebke et al. US 20100010879 A1, Menassa et al. US 20060190131 A1, Steinhilper et al. US 20060136085 A1, Ishii et al. US 20040167652 A1, Newmark US 20020026257 A1 , Kanematsu et al. US 5980086 A, and Saka et al. US 5396432 A describing systems and methods for production and assembly line balancing and planning. 
L. Braccesi, M. Monsignori and P. Nesi, "Monitoring and optimizing industrial production processes," Proceedings. Ninth IEEE International Conference on Engineering of Complex Computer Systems, Florence, Italy, 2004, pp. 213-222, doi: 10.1109/ICECCS.2004.1310920.: describing optimization and management of manufacturing resources in production pipelines including material, personnel, machine tools, robots, etc. to optimize production costs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624